ORDER
Upon consideration of the Petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and no response having been made by Allan Wendelburg, the respondent, to the show cause order, it is this 25th day of September, 2007
ORDERED, by the Court of Appeals of Maryland, that Allan Wendelburg is suspended for a period of three (3) years, effective May 8, 2006, from the further practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Allan Wendelburg from the register of attorneys, in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).